Pee Curiam,
The assignments of error to the admission of the testimony are without merit and are.not sustained. The only claim for damages which the plaintiffs could possibly have under our decision in the case, In re Lehigh Street, 81* Pa. 85, was submitted to the jury, and by them decided against the plaintiffs. As to other matters involved in the cause, the opinion of the learned court below on the motion for a new trial is entirely satisfactory to us and for the reasons there stated we affirm the judgment.
Judgment affirmed.